634 N.W.2d 708 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joe Lewis POWELL, Jr., Defendant-Appellant.
No. 117743, COA No. 196550.
Supreme Court of Michigan.
October 23, 2001.
By order of May 1, 2000, the delayed application for leave to appeal from the July 28, 2000 decision of the Court of Appeals was held in abeyance pending the decision in People v. Mass. On order of the Court, the decision having been issued on July 5, 2001, 464 Mich. 615, 628 N.W.2d 540, the delayed application is again considered, and pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REMAND this matter to the Court of Appeals for reconsideration of Issue IV of the delayed application light of the decision in People v. Mass. In all other respects, the delayed application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, C.J., states as follows:
I concur in the order of remand but continue my adherence to Justice Markman's opinion in People v. Mass, 464 Mich. 615, 628 N.W.2d 540 (2001).
MARKMAN, J., concurs in the statement of CORRIGAN, C.J.